 



EXHIBIT 10.28
AMENDMENT NUMBER ONE TO THE
GENUINE PARTS COMPANY
DIRECTORS’ DEFERRED COMPENSATION PLAN
          This Amendment to the Genuine Parts Company Directors’ Deferred
Compensation Plan is adopted by Genuine Parts Company (the “Company”), effective
as of the date set forth herein.
W I T N E S S E T H:
          WHEREAS, the Company maintains The Genuine Parts Company Directors’
Deferred Compensation Plan (the “Plan”), and such Plan is currently in effect;
WHEREAS, the Company desires to amend the Plan; and
          WHEREAS, pursuant to Section 7.01 of the Plan, the Company has
reserved the right to amend the Plan through action of the Executive Committee
to the Board;
          NOW, THEREFORE, BE IT RESOLVED that the Plan is hereby amended as
follows:
1.
          Effective January 1, 2008, Section 3.02 is deleted in its entirety and
a new Section 3.02 is hereby substituted in lieu thereof as follows:

  3.02   Voluntary Termination of Election Form. A Participant may not terminate
his or her Election Form on or after January 1 of the calendar year to which the
Election Form relates. On or after January 1, such Election Form shall be
irrevocable for all of such calendar year.

2.
          Effective January 1, 2008, Section 3.04 is hereby deleted in its
entirety and a new Section 3.04 is substituted in lieu thereof as follows:

  3.04   Automatic Termination of Election Form. A Participant’s Election Form
will automatically terminate at the earlier of (i) the Participant’s Termination
of Service, (ii) a Participant’s unforeseeable emergency (as defined in Treas.
Reg. 1.409A-3(i)(3)), or (iii) the termination of the Plan in accordance with
Code Section 409A (see Treas. Reg. Section 1.409A-3(j)(4)(ix)).

3.
          Effective January 1, 2008, Section 4.05(a) is hereby deleted in its
entirety and a new Section 4.05(a) is substituted in lieu thereof as follows:

  (a)   Payment Election. Payment of a Participant’s Plan benefits shall be made
within ninety (90) days following the Participant’s Termination of Service as
determined by the Plan Administrator.

 



--------------------------------------------------------------------------------



 



4.
          Effective January 1, 2008, Section 4.05(b) is hereby deleted in its
entirety and a new Section 4.05(b) is substituted in lieu thereof as follows:

  (b)   Optional Forms of Payment. Distributions from Participant Accounts
(either in cash or in Common Stock) may be paid to the Participant either in a
lump sum or in a number of approximately equal annual installments designated by
the Participant on the Participant’s initial Election Form. Such annual
installments may be for 5 years, 10 years or 15 years. The method of payment
(e.g., in lump sum or installments) elected on the Participant’s initial
Election Form will apply to all amounts (including future deferrals) held in
both the Variable Rate Sub-Account and Stock Sub-Account. If a Participant
elects to receive a distribution of his or her Account in cash installments, the
Plan Administrator may purchase an annuity from an insurance company which
annuity will pay the Participant the desired annual installments. If the Plan
Administrator purchases an annuity contract, the Director will have no further
rights to receive payments from the Company or the Plan with respect to the
amounts subject to the annuity. If the Plan Administrator does not purchase an
annuity contract, the value of the Account remaining unpaid shall continue to
receive allocations of return as provided in Section 4.03 and Section 4.04. If
the Participant fails to designate a payment method in the Participant’s initial
Election Form, the Participant’s Account shall be distributed in a lump sum.

5.
          Effective January 1, 2008, Section 4.05(d) is hereby deleted in its
entirety and a new Section 4.05(d) is substituted in lieu thereof as follows:

  (d)   Irrevocable Election. A Participant may not elect a different payment
commencement date for each year’s Fees deferred under the Plan. In addition, a
Participant may not elect a different payment form for each year’s Fees deferred
under the Plan. The payment commencement date and payment form elected or deemed
elected on the Participant’s initial Election form shall be irrevocable.

6.
          Effective January 1, 2008, Section 4.05(e) is hereby deleted in its
entirety and a new Section 4.05(e) is substituted in lieu thereof as follows:

  (e)   Acceleration of Payment. The Plan Administrator may involuntarily cash
out a Participant’s interest in this Plan in a single lump sum cash payment
following the Participant’s Termination of Service if the following criteria are
satisfied:

  (i)   The Plan Administrator determines in writing to involuntarily cash out
the Participant (such writing must be completed before the payment is
distributed);     (ii)   The payment results in the termination and liquidation
of the Participant’s entire interest under this Plan as well as under any
agreement, program, or arrangement that is aggregated with this Plan under
Treas. Reg. Section 1.409A-1(c)(2); and     (iii)   The lump sum cash payment is
not greater than the applicable dollar amount under Section 402(g)(1)(B) (the
maximum permissible 401(k) contribution — not including catch-up contributions).

 



--------------------------------------------------------------------------------



 



7.
          Effective January 1, 2008, Section 4.05(f) is hereby deleted in its
entirety and a new Section 4.05(f) is substituted in lieu thereof as follows:

  (f)   Payment to Beneficiary. Upon the Participant’s death, all unpaid amounts
held in the Participant’s Account shall be paid to the Participant’s Beneficiary
in the same benefit payment form the Participant elected on the Election Form
and in accordance with the payment distribution rules set forth in the Plan.
Such payment will commence to be paid no later than the ninetieth (90th) day
following the Participant’s death as determined by the Plan Administrator.

8.
          Effective January 1, 2008, Section 4.06 is hereby deleted in its
entirety and a new Section 4.06 is substituted in lieu thereof as follows:

  4.06   Unforeseeable Emergency. The Plan Administrator may, in its sole
discretion, accelerate the making of payment to a Participant of an amount
reasonably necessary to handle an unforeseeable emergency (as defined in Treas.
Reg. Section 1.409A-3(i)(3)). Such payment may be made even if the Participant
has not incurred a Termination of Service. All unforeseeable emergency
distributions shall be made in cash in a lump sum. Such payments will be made on
a first-in, first-out basis so that the oldest Fees deferred under the Plan
shall be deemed distributed first in an unforeseeable emergency.

9.
          Effective January 1, 2008, the following is added to the end of
Section 4.07 as follows:
“In no event shall this Section 4.07 delay the payment of benefits or alter the
form of benefits otherwise provided under this Plan.”
10.
          Effective January 1, 2008, Section 4.08 is hereby deleted in its
entirety and a new Section 4.08 is substituted in lieu thereof as follows:

  4.08   Application for Benefits. The Plan Administrator may require a
Participant or Beneficiary to complete and file certain forms as a condition
precedent to receiving the payment of benefits. The Plan Administrator may rely
upon all such information given to it, including the Participant’s current
mailing address. It is the responsibility of all persons interest in receiving a
distribution pursuant to the Plan to keep the Plan Administrator informed of
their current mailing addresses. In no event shall this Section 4.08 delay the
payment of benefits or alter the form of benefits otherwise provided under this
Plan.

11.
          Effective January 1, 2008, Section 7.01 is hereby deleted in its
entirety and a new Section 7.01 is substituted in lieu thereof as follows:

 



--------------------------------------------------------------------------------



 



  7.01   Amendment and Termination. The Committee reserves the right to modify,
alter, amend, or terminate the Plan, at any time and from time to time, without
notice, to any extent deemed advisable; provided, however, that no such
amendment or termination shall (without the written consent of the Participant,
if living, and if not, the Participant’s Beneficiary) adversely affect any
benefit under the Plan which has accrued with respect to the Participant or
Beneficiary as of the date of such amendment or termination regardless of
whether such benefit is in pay status. Notwithstanding the foregoing, no
amendment (other than an amendment to increase the number of Common Stock units
available under the Plan — see Section 4.03(b)), modification, alternation, or
termination of the Plan may be given effect with respect to any Participant
without the consent of such Participant if such amendment, modification,
alteration, or termination is adopted during the six-month period prior to a
Change of Control or during the two-year period following a Change in Control.
In addition, no termination shall result in an acceleration of any benefit under
this Plan unless such termination complies with the termination and liquidation
provisions of Code Section 409A (see Treas. Reg. Section 1.409A-3(j)(4)(ix)).
Finally, the Committee or the Plan Administrator may amend the Plan for any
purpose to comply with Code Section 409A, including optional Code Section 409A
provisions, and may amend the Plan to comply with other required changes in law
without the consent of Participants or Beneficiaries and regardless of a prior
or subsequent Change in Control.

12.
          Effective January 1, 2008, Section 8.01 is hereby deleted in its
entirety and a new Section 8.01 is substituted in lieu thereof as follows:

  8.01   Immediate Payment upon Change of Control. Notwithstanding any other
provisions in the Plan, in the event there is a Change of Control of the Company
as defined in Section 8.03, any Participant whose service is terminated on
account of such Change of Control shall receive an immediate lump sum payment of
the Participant’s Account balances. For purposes of this Section 8.01, a
Participant’s service shall be considered to have “terminated on account of such
Change of Control” only if the Participant’s service on the Board is terminated
without cause during the two-year period following the Change of Control.

13.
          Effective January 1, 2008, Section 8.02 is hereby deleted in its
entirety and a new Section 8.02 is substituted in lieu thereof as follows:

  8.02   Acceleration of Installment Distributions. Notwithstanding any other
provisions in the Plan, in the event there is a Change of Control as defined in
Section 8.03 and a Code Section 409A Change of Control of the Company as defined
in Code Section 409A (see Treas. Reg. Section 1.409A-3(i)(5)), any Participant
who has commenced receiving installment distributions from the Company (other
than from an annuity contract purchased from an insurance company) shall
immediately receive a lump sum payment in an amount equal to the unpaid balance
of the Participant’s Accounts.

14.
          Effective January 1, 2008, the following is added to the end of
Section 9.03 as follows:

 



--------------------------------------------------------------------------------



 



          However, such rights shall not be greater than those rights held by
the Company immediately prior to such transaction.
15.
          Effective January 1, 2008, Section 9.04 is hereby deleted in its
entirety and a new Section 9.04 is substituted in lieu thereof as follows:

  9.04   Release. Any payment to Participant or Beneficiary, or to their legal
representatives, in accordance with the provisions of the Plan, shall to the
extent thereof be in full satisfaction of all claims hereunder against the
Committee, the Plan Administrator and the Company, any of whom may require such
Participant, Beneficiary, or legal representative, as a condition precedent to
such payment, to execute a receipt and release therefor in such form as shall be
determined by the Plan Administrator, the Committee, or the Company, as the case
may be. If the Plan Administrator, Committee or the Company request that a
Participant, Beneficiary or legal representative sign a release and such
individual fails to sign such release within 60 days of the Participant’s
Termination of Service, all payments under this Plan shall be deemed forfeited.

16.
          Effective January 1, 2008, Section 9.06 is hereby deleted from the
Plan and in lieu thereof, the following phrase shall be added:

      “9.06 Six Month Wait for Specified Employees. In the extremely rare
circumstance in which a Participant is also a “specified employee” (as defined
in Treas. Reg. Section 1.409A-1(i)), the payment of any benefit under this Plan
shall not be made until the first day of the seventh month following the
Participant’s Termination of Service with the Company.”

***************
Except as amended herein, the Plan shall remain in full force and effect.
          IN WITNESS WHEREOF, the Company has caused this Amendment to the Plan
to be executed by its duly authorized officer as of the date first above
written.

                              GENUINE PARTS COMPANY    
 
                            By:   /s/ Carol B. Yancey                      
 
          Name                              
 
          Title   Senior VP-Finance and Corp Sec.                          

 